      Case 1:20-cv-06628-GBD-SLC Document 1 Filed 08/19/20 Page 1 of 23




LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
148 West 24th Street, 8th Floor
New York, NY 10011
Tel.: 212-465-1188
Fax: 212-465-1181
Attorneys for Plaintiffs, FLSA Collective Plaintiffs
and the Class

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


GENT HAJDARAJ and ENDRI HOXHA,
on behalf of themselves, FLSA Collective Plaintiffs               Case No:
and the Class,

                    Plaintiff,                                    CLASS AND
                                                                  COLLECTIVE
                    v.                                            ACTION COMPLAINT

A & B RESTAURANT GROUP LLC
      d/b/a BENJAMIN STEAK HOUSE
SSAP LLC
      d/b/a BENJAMIN STEAK HOUSE II
B AND B RESTAURANT GROUP LLC,
      d/b/a BENJAMIN STEAKHOUSE III
AP & SS RESTAURANT GROUP LLC
      d/b/a THE SEAFIRE GRLL,
BENJAMIN RESTAURANT GROUP LLC,
ALBAN PRELVUKAJ, and
ABNESHE SINANAJ

                     Defendants.


       Plaintiffs, GENT HAJDARAJ and ENDRI HOXHA, (“Plaintiffs”), on behalf of

themselves and others similarly situated, by and through his undersigned attorneys, hereby files

this Class and Collective Action Complaint against A & B RESTAURANT GROUP LLC d/b/a

BENJAMIN STEAK HOUSE, SSAP LLC d/b/a BENAMIN STEAK HOUSE II, B AND B

RESTAURANT GROUP LL d/b/a BENJAMIN STEAKHOUSE III, AP & SS RESTAURANT
      Case 1:20-cv-06628-GBD-SLC Document 1 Filed 08/19/20 Page 2 of 23




GROUP LLC d/b/a THE SEAFIRE GRLL, BENJAMIN RESTAURANT GROUP LLC, (the

“Corporate Defendants”) and ALBAN PRELVUKAJ, and ABNESHE SINANAJ (the “Individual

Defendants,” and collectively with the Corporate Defendants, the “Defendants”) and states as

follows:

                                       INTRODUCTION

       1.      Plaintiffs allege, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C.

§§201 et. seq. (“FLSA”), that they and others similarly situated are entitled to recover from

Defendants: (1) unpaid wages due to time-shaving, (2) liquidated damages, and (3) attorneys’ fees

and costs.

       2.      Plaintiff further alleges that, pursuant to the New York Labor Law (“NYLL”), he

and others similarly situated are entitled to recover from Defendants: (1) unpaid wages due to time-

shaving, (2) unpaid wages due to invalid tip credit, (3) unpaid spread of hours premium, (4)

statutory penalties, (5) liquidated damages, and (6) attorneys’ fees and costs.

                                    JURISDICTION AND VENUE

       3.      This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b), 28

U.S.C. §§1331, 1337 and 1343, and has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. §1367.

       4.      Venue is proper in the Southern District pursuant to 28 U.S.C. §1391.

                                            PARTIES

       5.      Plaintiff GENT HAJDARAJ, for all relevant time periods, was a resident of Suffolk

County, New York.

       6.      Plaintiff ENDRI HOXHA, for all relevant time periods, was a resident of New York

County, New York.
      Case 1:20-cv-06628-GBD-SLC Document 1 Filed 08/19/20 Page 3 of 23




       7.      Defendants collectively own and operate a group of restaurants at the following

locations in New York State:

               (a) 52 East 41st Street, New York, NY 10017 (“Benjamin Steakhouse”);

               (b) 610 W Hartsdale Ave, White Plains, New York 1060 (“Benjamin

                  Westchester”);

               (c) 23 East 40th Street, New York, NY 10017 (“Benjamin Prime”); and

               (d) 158 East 48th Street, New York, NY 10017 (“Seafire Grill”);

               (collectively, the “Restaurants”).

       8.      All the Restaurants belong to Corporate Defendant BENJAMIN RESTAURANT

GROUP LLC, which is owned and operated by Individual Defendants. The Restaurants are

operated as a single integrated enterprise, under the common control of the Individual Defendants.

Specifically, the Restaurants are engaged in related activities, share common ownership and have

a common business purpose:

               a. All the Restaurants have been found, owned and operated as a family business

                  for fourteen (14) years by Individual Defendants, ALBAN PRELVUKAJ,

                  SHABAN SINANAJ and ABNESHE SINANAJ. See Exhibit A for a brief

                  history of the Restaurants.

               b. All the Restaurants use a central marketing department. See Exhibit B for all

                  the Restaurants’ joint usage of “NJ Marketing Company CMDS” to create its

                  marketing materials.

               c. All the Restaurants receive legal advice from the General Counsel of the

                  Restaurants’ corporate headquarters, who oversees legal compliance for all the

                  Restaurants. See Exhibit C for the Restaurants’ legal terms and policies,
Case 1:20-cv-06628-GBD-SLC Document 1 Filed 08/19/20 Page 4 of 23




         privacy policy, and frequently asked questions which are shared amongst all the

         Restaurants.

      d. All paychecks of Restaurant employees are issued through the payroll

         department of the Restaurants’ corporate headquarters.

      e. Prior to opening, all new Restaurants must be approved by Individual

         Defendants, ALBAN PRELVUKAJ, SHABAN SINANAJ and ABNESHE

         SINANAJ.

      f. Three (3) of the four (4) Restaurants share the same brand name with the same

         logo (“Benjamin Steakhouse, A Cut Above the Rest”) and are marketed jointly

         on one (1) common website: www.benjaminsteakhouse.com (“Website”). Also,

         the remaining restaurant, Sea Fire Grill, is jointly advertised on the Website,

         and Benjamin Steakhouse is jointly advertised on The Sea Fire Grill website as

         well: www.theseafiregrill.com (together with the Website, “Websites”). See

         Exhibit D for the Restaurants’ brand names and logos on the Websites, all

         jointly advertised on each of the Websites.

      g. All the Restaurants’ location information is accessible through a few simple

         clicks from the Website. See Exhibit E for the location information of all the

         Restaurants.

      h. All the Restaurants share common “Contact Us” webpages on the Websites.

         For instance, the “Contact Us” webpage (www.theseafiregrill.com/contactus/)

         of the Sea Fire Grill jointly exhibits contact email addresses of both brands:

         samantha@benjaminsteakhouse.com and events@theseafiregrill.com. See
Case 1:20-cv-06628-GBD-SLC Document 1 Filed 08/19/20 Page 5 of 23




         Exhibit F for the “Contact Us” webpage, which shows joint contact

         information for all the Restaurants.

      i. All the Restaurants share a common email newsletter, through which all the

         Restaurants send relevant information about all four (4) Restaurants. See

         Exhibit G for the online forms to sign up for the common newsletter on the

         Websites.

      j. Three (3) of the four (4) Restaurants’ menus—which share similar steakhouse

         dishes at similar prices—are exhibited on the Website. The Sea Fire Grill’s

         steak menus also share similar dishes at similar prices as the rest of the

         Restaurants. See Exhibit H for the Restaurants’ menus.

      k. All the Restaurants share a common look and feel that have been inspired by

         quintessential New York dining experience and classic steakhouse cuisine. See

         Exhibit I for the Restaurants’ inspirations.

      l. Three (3) of the four (4) Restaurants share a common OpenTable reservation

         system to make reservations for each of the Restaurants. See Exhibit J for the

         Restaurants’ reservation pages on the common Website.

      m. All the Restaurants offer their venues for private parties and events on the

         Websites. Any event inquiries for three (3) of the four (4) Restaurants are

         directed to the same contact information: events@benjaminsteakhouse.com.

         See Exhibit K for the event inquiry forms of all four (4) Restaurants, all of

         which appear identical.
Case 1:20-cv-06628-GBD-SLC Document 1 Filed 08/19/20 Page 6 of 23




      n. Three (3) of the four (4) Restaurants share the same Facebook, Twitter,

         Instagram, and other social media accounts. See Exhibit L for the three (3)

         Restaurants’ common Facebook, Twitter, and Instagram accounts.

      o. Three (3) of the four (4) Restaurants sell gift cards from one (1) common page

         of the Website. See Exhibit M for how to buy gift cards on the Website.

      p. Three (3) of the four (4) Restaurants share one (1) joint online form to allow

         online orders of different sizes of steaks, for same prices amongst the different

         locations. See Exhibit N for the online ordering form on the Website.

      q. All the Restaurants share the exact same COVID-19 notice on their Websites.

         See Exhibit O for the Benjamin Steakhouse notice appearing on The Sea Fire

         Grill website.

      r. The Sea Fire Grill “follows the [blue] formula” which is derived from the brown

         formula of Benjamin Steakhouse, as they are both owned and operated by the

         same owners. See Exhibit P for a New York Times article that mentions this

         relationship.

      s. All the Restaurants use the same takeout bags and umbrella covers, which

         advertise all the locations. See Exhibit Q for the takeout bags and umbrella

         covers.

      t. The Restaurants regularly share and exchange non-exempt employees, who are

         interchangeable among the Restaurants. Defendants require employees to work

         at Restaurant locations different from their primary place of employment on

         special occasions (e.g., parties or private events) whenever one (1) location is
      Case 1:20-cv-06628-GBD-SLC Document 1 Filed 08/19/20 Page 7 of 23




                  short-staffed. Defendants, on occasion, transfer employees between different

                  locations based on their own business needs.

               u. Employees were regularly required to transport items between Restaurant

                  locations, in accordance with the directives of central management, including

                  the Individual Defendants, ALBAN PRELVUKAJ, SHABAN SINANAJ and

                  ABNESHE SINANAJ.

       9.      Corporate Defendant A & B RESTAURANT GROUP LLC d/b/a BENJAMIN

STEAK HOUSE, is a domestic limited liability company organized under the laws of the State of

New York with an address for service of process and a principal place of business located at 52

East 41st street, New York, NY 10017.

       10.     Corporate Defendant SSAP LLC d/b/a BENAMIN STEAK HOUSE II is a

domestic limited liability company organized under the laws of the State of New York with an

address for service of process and a principal place of business at 610 W Hartsdale Ave, White

Plains, New York 10607.

       11.     Corporate Defendant B AND B RESTAURANT GROUP LLC, d/b/a BENJAMIN

STEAKHOUSE III, is a domestic limited liability company organized under the laws of the State

of New York with an address for service of process at c/o SHABAN SINANAJ 21 Bramblebrook

Road, Ardsley, New York, 10502 an a principal place of business at 23 East 40th Street, New

York, NY 10017.

       12.     Corporate Defendant AP & SS RESTAURANT GROUP LLC d/b/a THE

SEAFIRE GRLL, is a domestic limited liability company organized under the laws of the State of

New York with an address for service of process and a principal place of business at 158 East 48th

Street, New York, NY 10017.
      Case 1:20-cv-06628-GBD-SLC Document 1 Filed 08/19/20 Page 8 of 23




       13.     Corporate Defendant BENJAMIN RESTAURANT GROUP LLC is a domestic

limited liability company with an address for service of process and a principal place of business

at 143 East 47th Street, New York, NY 10017.

       14.     Individual Defendant ALBAN PRELVUKAJ is an owner and principal of each of

the Corporate Defendants. ALBAN PRELVUKAJ exercises operational control as it relates to all

employees including Plaintiffs, FLSA Collective Plaintiffs and the Class. Individual Defendant

frequently visits each of the Restaurants. Individual Defendant exercises the power to (and also

delegates to managers and supervisors the power to) fire and hire employees, supervise and control

employee work schedules and conditions of employment, and determine the rate and method of

compensation of employees including those of Plaintiffs, FLSA Collective Plaintiffs and the Class.

At all times, employees of the Restaurants could complain to ALBAN PRELVUKAJ directly

regarding any of the terms of their employment, and ALBAN PRELVUKAJ would have the

authority to effect any changes to the quality and terms of employees’ employment, including

changing their schedule, compensation, or terminating or hiring such employees.

       15.     Individual Defendant ABNESHE SINANAJ is an owner and principal of each of

the Corporate Defendants. ABNESHE SINANAJ exercises operational control as it relates to all

employees including Plaintiffs, FLSA Collective Plaintiffs and the Class. Individual Defendant

frequently visits each of the Restaurants. ABNESHE SINANAJ exercises the power to (and also

delegates to managers and supervisors the power to) fire and hire employees, supervise and control

employee work schedules and conditions of employment, and determine the rate and method of

compensation of employees including those of Plaintiffs, FLSA Collective Plaintiffs and the Class.

At all times, employees of the Restaurants could complain to ABNESHE SINANAJ directly

regarding any of the terms of their employment, and ABNESHE SINANAJ would have the
       Case 1:20-cv-06628-GBD-SLC Document 1 Filed 08/19/20 Page 9 of 23




authority to effect any changes to the quality and terms of employees’ employment, including

changing their schedule, compensation, or terminating or hiring such employees.

       16.     At all relevant times, the Corporate Defendant was and continues to be an

“enterprise engaged in commerce” within the meaning of the FLSA and New York Labor Law and

the Regulations thereunder.

       17.     At all relevant times, the work performed by Plaintiff, FLSA Collective Plaintiffs

and Class members was directly essential to the business operated by Defendants.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

       18.     Plaintiffs bring claims for relief as a collective action pursuant to FLSA Section

16(b), 29 U.S.C. § 216(b), on behalf of all current and former non-exempt employees (including

but not limited to servers, bussers, runners, dishwashers, cooks, food preparers, hosts, bartenders,

and barbacks) employed by Defendants on or after the date that is six years before the filing of the

Complaint in this case as defined herein (“FLSA Collective Plaintiffs”).

       19.     At all relevant times, Plaintiffs and other FLSA Collective Plaintiffs are and have

been similarly situated, have had substantially similar job requirements and pay provisions, and

are and have been subjected to Defendants’ decisions, policies, plans, programs, practices,

procedures, protocols, routines, and rules, all culminating in a willful failure and refusal to pay

them their proper wages due to time shaving. The claims of Plaintiffs stated herein are essentially

the same as those of other FLSA Collective Plaintiffs.

       20.     The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to § 16(b) of the FLSA, 29 U.S.C. 216(b). The FLSA Collective

Plaintiffs are readily ascertainable. For purposes of notice and other purposes related to this action,
      Case 1:20-cv-06628-GBD-SLC Document 1 Filed 08/19/20 Page 10 of 23




their names and addresses are readily available from the Defendants. Notice can be provided to

FLSA Collective Plaintiffs via first class mail to the last address known to Defendants.

                      RULE 23 CLASS ALLEGATIONS – NEW YORK

       21.     Plaintiffs brings claims for relief as a collective action pursuant to the Federal Rules

of Civil Procedure (“F.R.C.P.”) Rule 23, on behalf of all current and former non-exempt

employees (including but not limited to servers, bussers, runners, dishwashers, cooks, food

preparers, hosts, bartenders, and barbacks) employed by Defendants on or after the date that is six

years before the filing of the Complaint in this case as defined herein (“Class” or “Class

Members”).

       22.     All said persons, including Plaintiffs, are referred to herein as the “Class.” The

Class members are readily ascertainable. The number and identity of the Class members are

determinable from the records of Defendants. The hours assigned and worked, the position held,

and rates of pay for each Class member are also determinable from Defendants’ records. For

purposes of notice and other purposes related to this action, their names and addresses are readily

available from Defendants. Notice can be provided by means permissible under F.R.C.P. 23.

       23.     The proposed Class is so numerous that a joinder of all members is impracticable,

and the disposition of their claims as a class will benefit the parties and the Court. Although the

precise number of such persons is unknown, the facts on which the calculation of that number are

presently within the sole control of Defendants, there is no doubt that there are more than forty

(40) members of the Class. The Class further includes a subclass of tipped employees (“Tipped

Subclass”) who also number more than forty (40). Plaintiff ENDRI HOXHA is a member of the

Tipped Subclass. Plaintiff GENT HAJDARAJ is a member of both the Class and the Tipped

Subclass.
      Case 1:20-cv-06628-GBD-SLC Document 1 Filed 08/19/20 Page 11 of 23




        24.     Plaintiffs’ claims are typical of those claims, which could be alleged by any

member of the Class, and the relief sought is typical of the relief, which would be sought by each

member of the Class in separate actions. All Class members were subject to Defendants’ corporate

practices of (i) failing to pay wages due to time-shaving, (ii) failing to pay spread of hours

premium, (iii) failing to provide wage statements per requirements of the New York Labor Law,

and (iv) failing to properly provide wage notices to Class members, at date of hiring and annually,

per requirements of the New York Labor Law. Defendants’ corporate-wide policies and practices

affected all Class members similarly, and Defendants benefited from the same type of unfair and/or

wrongful acts as to each Class member. Plaintiff and other Class members sustained similar losses,

injuries and damages arising from the same unlawful policies, practices and procedures.

        25.     With regard to Plaintiffs GENT HAJDARAJ and ENDRI HOXHA, and the Tipped

Subclass, Defendants failed to pay them the proper minimum wage and overtime because

Defendants were not entitled to claim any tip credit because they failed to meet the statutory

requirements under the New York Labor Law. Plaintiffs and the Tipped Subclass suffered from

Defendants’ failure to pay minimum wage and their proper overtime due to Defendants’ invalid

tip credit allowance because Defendants (i) failed to properly provide tip credit notice at hiring

and annually thereafter, (ii) claimed tip credit for all hours worked despite having caused tipped

employees to engage in non-tipped duties for hours exceeding 20% of the total hours worked each

workweek, (iii) failed to provide proper wage statements clearly indicating tip credit allowance for

each payment period, (iv) failed to accurately keep track of daily tips earned and maintain records

thereof and (v) instituted a improper tip pooling scheme, whereby non-tipped employees

participated in the tip pool.
      Case 1:20-cv-06628-GBD-SLC Document 1 Filed 08/19/20 Page 12 of 23




       26.     Defendants’ company-wide policies and practices affected all Class Members

similarly, and Defendants benefited from the same type of unfair and/or wrongful acts as to each

Class member. Plaintiff and Class Members sustained similar losses, injuries and damages arising

from the same unlawful policies, practices and procedures.

       27.     Plaintiffs are able to fairly and adequately protect the interests of the Class and have

no interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced and

competent in both class action litigation and employment litigation and have previously

represented plaintiffs in wage and hour cases.

       28.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of the wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a large number of similarly situated

persons to prosecute common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because losses, injuries and damages suffered by each of the individual Class members are small

in the sense pertinent to a class action analysis, the expenses and burden of individual litigation

would make it extremely difficult or impossible for the individual Class members to redress the

wrongs done to them. On the other hand, important public interests will be served by addressing

the matter as a class action. The adjudication of individual litigation claims would result in a great

expenditure of Court and public resources; however, treating the claims as a class action would

result in a significant saving of these costs. The prosecution of separate actions by individual

members of the Class would create a risk of inconsistent and/or varying adjudications with respect

to the individual members of the Class, establishing incompatible standards of conduct for
      Case 1:20-cv-06628-GBD-SLC Document 1 Filed 08/19/20 Page 13 of 23




Defendants and resulting in the impairment of class members’ rights and the disposition of their

interests through actions to which they were not parties. The issues in this action can be decided

by means of common, class-wide proof. In addition, if appropriate, the Court can, and is

empowered to, fashion methods to efficiently manage this action as a class action.

       29.     Defendants and other employers throughout the state violate the New York Labor

Law. Current employees are often afraid to assert their rights out of fear of direct or indirect

retaliation. Former employees are fearful of bringing claims because doing so can harm their

employment, future employment, and future efforts to secure employment. Class actions provide

class members who are not named in the Complaint a degree of anonymity, which allows for the

vindication of their rights while eliminating or reducing these risks.

       30.     There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:

               (a) Whether Defendants employed Plaintiff and the Class members within the

                   meaning of the New York law;

               (b) What are and were the policies, practices, programs, procedures, protocols and

                   plans of Defendants regarding the types of work and labor for which Defendants

                   did not pay the Class members properly;

               (c) At what common rate, or rates subject to common methods of calculation, was

                   and are Defendants required to pay the Class members for their work;

               (d) Whether Defendants properly notified Plaintiff and the Class members of their

                   hourly rates and overtime rates;

               (e) Whether Defendants paid Plaintiffs and Class members the proper wage for all

                   hours worked;
Case 1:20-cv-06628-GBD-SLC Document 1 Filed 08/19/20 Page 14 of 23




       (f) Whether Defendants paid Plaintiffs and Class members the New York State

          “spread of hours” premium when their workdays exceeded ten hours;

       (g) Whether Defendants properly provided notice to Plaintiff and the Tipped

          Subclass that Defendants were taking a tip credit;

       (h) Whether Defendants mandated an unlawful tip-pooling scheme whereby

          Plaintiff and the Tipped Subclass members were required to share tips earned

          with non-tipped employees;

       (i) Whether Defendants accurately tracked the amount of tips earned each day and

          maintained records thereof;

       (j) Whether Defendants required Plaintiff and the Tipped Subclass members to

          engage in non-tipped duties exceeding 20% of each workweek;

       (k) Whether Defendants took the proper amount of tip credit allowance for each

          payment period under the New York Labor Law;

       (l) Whether Defendants provided proper wage statements informing (i) Plaintiff

          and the Tipped Subclass of the amount of tip credit taken for each payment

          period, and (ii) all non-exempt employees of information required to be

          provided on wage statements under the New York Labor Law; and

       (m) Whether Defendants provided proper wage notice, at date of hiring and

          annually thereafter, to all non-exempt employees per requirements of the New

          York Labor Law.

                         STATEMENT OF FACTS

 31.   Plaintiff GENT HAJDARAJ
Case 1:20-cv-06628-GBD-SLC Document 1 Filed 08/19/20 Page 15 of 23




      (a) In or around January 2010, Plaintiff GENT HAJDARAJ was hired by

         Defendants to work as a server at Defendants’ BENJAMIN STEAKHOUSE,

         located at 52 East 41st Street, New York, NY 10017. On or around January 27,

         2020, Plaintiff’s employment was terminated.

      (b) Although Plaintiff worked primarily at the “BENJAMIN STEAKHOUSE”

         location at 52 East 41st Street, New York, NY 10017, Plaintiff worked

         interchangeably at all of Defendants restaurants as needed.

      (c) Throughout his employment, by Defendants, Plaintiff GENT HAJDARAJ was

         scheduled to work six (6) days per week. Plaintiff worked Tuesdays to

         Thursdays, from 11:00 a.m. to 10:00 p.m. Plaintiff worked Fridays to Sundays

         from 4:00 p.m. to 11:00 p.m. Plaintiff worked approximately fifty-four (54)

         hours per week. Prior to 2017, Plaintiff did not clock in or out per Defendants’

         policies. Only starting in 2017 did Defendants’ require Plaintiff to clock in and

         out.

      (d) Starting in 2017, Plaintiff GENT HAJDARAJ was not properly compensated

         his proper wages for all hours worked, due to Defendants’ policy of time-

         shaving. Plaintiff was constantly required to clock out and work off the clock.

         Plaintiff’s General Manager, Mario Last Name Unknown (“LNU”), would tell

         Plaintiff “if you want to work more and make more money, don’t clock in.” As

         a result, Plaintiff was only compensated for approximately thirty (30) to thirty-

         two (32) hours per week, despite working approximately fifty-four (54) hours

         per week. FLSA Collective Plaintiffs and Class members were similarly

         required to work off the clock and were not paid their proper wage.
     Case 1:20-cv-06628-GBD-SLC Document 1 Filed 08/19/20 Page 16 of 23




              (e) Throughout his employment, Plaintiff GENT HAJDARAJ worked over ten (10)

                  hours per day at least three (3) times per week. However, Plaintiff never

                  received any spread of hours payments for the days he worked over ten hours.

                  Similarly, Class members failed to receive their spread of hours premiums when

                  working days of ten (10) or more hours.

       32.    Plaintiff ENDRI HOXHA

              (a) In or around November 2015, Plaintiff ENDRI HOXHA was hired by

                  Defendants to work as a busser. Plaintiff worked interchangeably at both

                  Defendants’ BENJAMIN STEAKHOUSE, located at 52 East 41st Street, New

                  York, NY 10017 and Defendants’ BENJAMIN PRIME, located at 23 East 40th

                  Street, New York, NY 10017. On or around May 20, 2018, Plaintiff’s

                  employment was terminated.

              (b) Throughout his employment, Plaintiff was scheduled to work five (5) days per

                  week, from 5:00 p.m. to 12:00 a.m. Plaintiff worked approximately thirty-five

                  (35) hours per week.

       33.    Throughout their employment, Plaintiffs GENT HAJDARAJ and ENDRI HOXHA

were paid at the tip credit minimum wage.

       34.    Plaintiffs GENT HAJDARAJ, ENDRI HOXHA and the Tipped Subclass were paid

below the minimum wage at an invalid “tip credit” minimum wage. With respects to Plaintiff and

the Tipped Subclass, Defendants were not entitled to claim any tip credit allowance under the

NYLL because Defendants (i) claimed tip credit for all hours worked despite having caused tipped

employees to engage in non-tipped duties for hours exceeding 20% of the total hours worked each

workweek in violation of the NYLL, (ii) failed to accurately track daily tips earned or maintain
      Case 1:20-cv-06628-GBD-SLC Document 1 Filed 08/19/20 Page 17 of 23




records thereof, (iii) failed to properly provide tip credit notice at hiring and annually thereafter in

violation of the NYLL, (iv) failed to provide a proper wage statement with every payment of wages

informing tipped employees of the amount of tip credit deducted for each payment period, in

violation of the NYLL, and (v) instituted a improper tip pooling scheme whereby non-tipped

employees participated in the tip pool.

        35.     Plaintiff GENT HAJDARAJ, ENDRI HOXHA and the Tipped Subclass were also

required to engage more than 20% of their working time in non-tipped related activities, including

cleaning and refilling napkin containers, polishing the glassware and silverware, sweeping and

mopping the restaurant, and cleaning and wiping the menus,. Even though Defendants required

tipped employees to engage in non-tipped activities for hours exceeding 20% of the total hours

worked each workweek, Defendants improperly claimed tip credit for all hours worked by tipped

employees

        36.     Plaintiff GENT HAJDARAJ, ENDRI HOXHA and the Tipped Subclass suffered

from Defendants’ improper tip pooling scheme. Defendants included employees who were not

tipped employees into the tip pooling scheme. Specifically, Defendants included food preparers in

the kitchen who were cutting meat and preparing foods into the tip pool and labeled them as “food

runners” so that they could participate.

        37.     Plaintiff GENT HAJDARAJ and Class members regularly worked days that exceed

ten (10) hours in length, but Defendants unlawfully failed to pay Plaintiff and Class members the

spread of hours premium for workdays that exceeded ten hours in length.

        38.     Defendants failed to provide Plaintiff and the Class members with proper wage

notices at hiring and annually thereafter. Plaintiff did not receive proper wage notices either upon

being hired or annually since the date of hiring in violation of the New York Labor Law.
      Case 1:20-cv-06628-GBD-SLC Document 1 Filed 08/19/20 Page 18 of 23




       39.     Plaintiff and Class members received wage statements that were not in compliance

with the New York Labor Law. Defendants are required to provide itemized listings of deductions

taken on a wage statement with every payment of wages. Defendants failed to satisfy the

requirements under the NYLL because the wage statements did not clearly include tip credit

allowance for each payment period. Plaintiff and Class members also received fraudulent wage

statements that failed to accurately reflect the number of hours worked and their proper

compensation, including tips illegally withheld from Plaintiff and Class members.

       40.     Defendants knowingly and willfully operated their business with a policy of not

paying the New York State minimum wage, to Plaintiff and the Tipped Subclass members as

Defendants were not entitled to claim any tip credits under the FLSA or NYLL.

       41.     Defendants knowingly and willfully operated their business with a policy of failing

to pay Plaintiff, FLSA Collective Plaintiffs and Class members for all hours worked.

       42.     Defendants knowingly and willfully operated their business with a policy of not

paying the New York State “spread of hours” premium to Plaintiff and Class members, in violation

of the NYLL.

       43.     Defendants knowingly and willfully operated their business with a policy of not

providing employees proper wage statements as required under the New York Labor Law.

       44.     Defendants knowingly and willfully operated their business with a policy of not

providing a proper wage notice to Plaintiff and Class members at the beginning of employment

and annually thereafter, in violation of the NYLL.

       45.     Plaintiff retained Lee Litigation Group, PLLC to represent Plaintiff, FLSA

Collective Plaintiffs and Class members, in this litigation and have agreed to pay the firm a

reasonable fee for its services.
      Case 1:20-cv-06628-GBD-SLC Document 1 Filed 08/19/20 Page 19 of 23




                                   STATEMENT OF CLAIM

                                             COUNT I

                 VIOLATION OF THE FAIR LABOR STANDARDS ACT

       46.     Plaintiffs reallege and reaver Paragraphs 1 through 45 of this Class and Collective

Action Complaint as if fully set forth herein.

       47.     At all relevant times, Defendants were and continue to be employers engaged in

interstate commerce and/or the production of goods for commerce within the meaning of the

FLSA, 29 U.S.C. §§ 206(a) and 207(a). Further, Plaintiff and FLSA Collective Plaintiffs are

covered individuals within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

       48.     At all relevant times, Defendants employed Plaintiffs and FLSA Collective

Plaintiffs within the meaning of the FLSA.

       49.     At all relevant times, each Corporate Defendant had gross annual revenues in

excess of $500,000.00.

       50.     At all relevant times, the Defendants engaged in a policy and practice of refusing

to compensate Plaintiffs and FLSA Collective Plaintiffs for all hours that they worked each week

due to a policy of time-shaving.

       51.     Plaintiffs are in possession of certain records concerning the number of hours

worked by Plaintiff and FLSA Collective Plaintiffs and the actual compensation paid to Plaintiff

and FLSA Collective Plaintiffs. Further records concerning these matters should be in the

possession and custody of the Defendants. Plaintiff intends to obtain all records by appropriate

discovery proceedings to be taken promptly in this case and, if necessary, will then seek leave of

Court to amend this Complaint to set forth the precise amount due.
      Case 1:20-cv-06628-GBD-SLC Document 1 Filed 08/19/20 Page 20 of 23




        52.     Defendants failed to properly disclose or apprise Plaintiff and FLSA Collective

Plaintiffs of their rights under the FLSA.

        53.     As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiff and FLSA Collective Plaintiffs are entitled to liquidated (i.e., double) damages pursuant

to the FLSA.

        54.     Due to the intentional, willful and unlawful acts of Defendants, Plaintiff and FLSA

Collective Plaintiffs suffered damages in an amount not presently ascertainable of unpaid wages

due to time-shaving, and an equal amount as liquidated damages.

        55.     Plaintiff and FLSA Collective Plaintiffs are entitled to an award of their reasonable

attorneys’ fees and costs pursuant to 29 U.S.C. §216(b).

                                             COUNT II

                          VIOLATION OF THE NEW YORK LABOR

        56.     Plaintiffs reallege and reaver Paragraphs 1 through 55 of this Class and Collective

Action Complaint as if fully set forth herein.

        57.     At all relevant times, Plaintiff and Class members were employed by the

Defendants within the meaning of the New York Labor Law, §§2 and 651.

        58.     Defendants willfully violated Plaintiff’s and Class members’ rights by failing to

pay them the proper wages for all of their hours worked due to Defendants’ policy of time shaving.

        59.     Defendants willfully violated Plaintiff’s and the Tipped Subclass members’ rights

by failing to pay them minimum wages in the lawful amount for hours worked. Defendants were

not entitled to claim any tip credits.

        60.     Defendants willfully violated Plaintiff’s and Class members’ rights by failing to

pay “spread of hours” premium to them for each workday that exceeded ten (10) or more hours.
      Case 1:20-cv-06628-GBD-SLC Document 1 Filed 08/19/20 Page 21 of 23




       61.      Defendants failed to provide a proper wage and hour notice, at the date of hiring

and annually, to all non-exempt employees per requirements of the New York Labor Law.

       62.      Defendants failed to provide proper wage statements with correct payment as

required by New York Lab. Law § 195(3).

       63.      Due to the Defendants’ New York Labor Law violations, Plaintiff and Class

members are entitled to recover from Defendants their unpaid wages due time shaving, unpaid

wages due to invalid tip credit, unpaid spread of hours premium, reasonable attorneys’ fees,

liquidated damages, statutory penalties and costs and disbursements of the action, pursuant to New

York Labor Law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff on behalf of himself, FLSA Collective Plaintiffs and Class

members, respectfully request that this Court grant the following relief:

             a. A declaratory judgment that the practices complained of herein are unlawful under

                the FLSA and the New York Labor Law;

             b. An injunction against Defendants and their officers, agents, successors, employees,

                representatives and any and all persons acting in concert with them as provided by

                law, from engaging in each of the unlawful practices, policies and patterns set forth

                herein;

             c. An award of unpaid compensation due under the FLSA and NYLL due to

                Defendants’ policy of time-shaving;

             d. An award of unpaid compensation due under the FLSA and NYLL due to

                Defendants’ invalid tip credit;

             e. And award of unpaid spread of hours premium due under the NYLL;
Case 1:20-cv-06628-GBD-SLC Document 1 Filed 08/19/20 Page 22 of 23




    f. An award of statutory penalties as a result of Defendants’ failure to comply with

       New York Labor Law wage notice and wage statement requirements;

    g. An award of liquidated and/or punitive damages as a result of Defendants’ willful

       failure to pay overtime compensation, pursuant to 29 U.S.C. § 216;

    h. An award of liquidated and/or punitive damages as a result of Defendants’ willful

       failure to pay overtime compensation, and compensation for all hours of work,

       pursuant to the New York Labor Law;

    i. An award of prejudgment and post judgment interest, costs and expenses of this

       action together with reasonable attorneys’ and expert fees and statutory penalties;

    j. Designation of Plaintiff as Representative of the FLSA Collective Plaintiffs;

    k. Designation of this action as a class action pursuant to F.R.C.P. 23;

    l. Designation of Plaintiff as Representative of Class; and

    m. Such other and further relief as this Court deems just and proper.
      Case 1:20-cv-06628-GBD-SLC Document 1 Filed 08/19/20 Page 23 of 23




                                           JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury on all issues so triable as of right by jury.

Dated: August 18, 2020

                                                 Respectfully submitted,

                                                 LEE LITIGATION GROUP, PLLC
                                                 C.K. Lee (CL 4086)
                                                 Anne Seelig (AS 3976)
                                                 148 West 24th Street, 8th Floor
                                                 New York, NY 10011
                                                 Tel.: 212-465-1188
                                                 Fax: 212-465-1181
                                                 Attorneys for Plaintiffs, FLSA Collective Plaintiffs
                                                 and the Class

                                                 By: /s/ C.K. Lee
                                                     C.K. Lee (CL 4086)
